



Exhibit 10.2


OPTION AND
AGREEMENT OF PURCHASE AND SALE
THIS OPTION AND AGREEMENT OF PURCHASE AND SALE (this "Agreement") is entered
into as of January 8, 2016 (the "Effective Date"), by and between CRAFT BREW
ALLIANCE, INC., a Washington corporation ("Owner"), and PABST NORTHWEST BREWING
COMPANY, LLC, a Delaware limited liability company dba Rainier Brewing Company
("PBC").
RECITALS
A.    Owner owns fee simple title to the real property described in attached
Exhibit A, together with all improvements situated on such real property, and
operates a commercial brewery and restaurant on such real property. The real
property and improvements, together with all other rights, hereditaments, and
tenements appurtenant to the real property and improvements, are collectively
referred to herein as the "Property."
B.    Owner owns certain assets and other rights described in attached Exhibit B
associated with and used or useful in the operation of its commercial brewery
and restaurant (the "Associated Assets"). The Property and the Associated Assets
are sometimes collectively referred to herein as the "Brewery."
C.    PBC desires to acquire an option to purchase the Brewery from Owner and
Owner has agreed to grant PBC an exclusive option to purchase the Brewery, on
the terms and conditions of this Agreement.
The parties therefore agree as follows:
AGREEMENT
1.
Option

1.1
Grant. In consideration of and in connection with the parties' entry into and
performance under an Alternating Proprietorship Agreement and Services
Agreement, each between Owner and PBC and dated the same date as this Agreement,
and any related agreements between Owner and PBC (such agreements, the "Brewing
Agreements"), Owner grants to PBC the sole and exclusive option to purchase the
Brewery (the "Option") in the manner and for the price stated in this Agreement.

1.2
Option Term. The term of the Option (the "Term") begins immediately upon the
Effective Date and the Option must be exercised, if at all, prior to 5:00 p.m.
Pacific time on December 31, 2018 (the "Expiration Date"), unless earlier
terminated as provided in this Agreement.

1.3
Exercise of Option. The Option may be exercised, if at all, by written notice
(the "Exercise Notice") delivered by PBC to Owner, stating that PBC has elected
to exercise the Option. The Exercise Notice may be delivered and the Option



1

--------------------------------------------------------------------------------





exercised at any time prior to the Expiration Date. Upon exercise of the Option,
PBC will be obligated to purchase the Brewery from Owner, and Owner will be
obligated to sell the Brewery to PBC, for the price and in the manner described
in this Agreement.
1.4
Failure to Exercise Option; Payment to Owner. If PBC fails for any reason to
exercise the Option during the Term or this Agreement is earlier terminated, PBC
will have no further claim against or interest in the Brewery and will provide
Owner with any instruments that Owner reasonably requests to remove from the
public record any cloud on title to the Property or the Associated Assets that
is attributable to the Option. In addition, if the Option expires unexercised,
or this Agreement earlier terminates under circumstances in which an Option
Termination Fee (as hereinafter defined) is required to be paid under
Section 9.2 below, PBC will pay to Owner, on or before January 31st of the year
following such expiration or earlier termination, a termination fee calculated
as follows (the "Option Termination Fee"):

1.4.1
If the average annual volume produced, sold, and shipped under the Brewing
Agreements is less than *** bbls per year, the Option Termination Fee will be
$***.

1.4.2
If the average annual volume produced, sold, and shipped under the Brewing
Agreements is **** bbls per year or greater but less than *** bbls per year, the
Option Termination Fee will be $***.

1.4.3
If the average annual volume that is produced, sold, and shipped under the
Brewing Agreements is *** bbls per year or greater, the Option Termination Fee
will be $***.

If the Option Termination Fee is due following a termination, average annual
volume will be determined based on the average monthly volume for all completed
months beginning with the first full month of production under the Brewing
Agreements, multiplied by twelve. For the avoidance of any doubt, any volume
produced for PBC by Owner or any affiliate of Owner under a co-packing or
similar arrangement shall be included as if produced under the Brewing
Agreements.






__________________________
*** Confidential information has been omitted and filed with the Securities and
Exchange Commission pursuant to a confidential treatment request.


2

--------------------------------------------------------------------------------







2.
Option Exercise Price

2.1
Purchase Price. The purchase price for the Brewery (the "Purchase Price") will
be calculated as follows:

2.1.1
If the Option is exercised prior to the first anniversary of the Effective Date,
the Purchase Price shall be $25,000,000;

2.1.2
If the Option is exercised after the first anniversary of the Effective Date but
prior to the second anniversary thereof, the Purchase Price shall be
$26,000,000; and

2.1.3
If the Option is exercised after the second anniversary of the Effective Date
but prior to the Expiration Date, the Purchase Price shall be $28,000,000.

2.2
Payment of Purchase Price. The Purchase Price for the Brewery will be payable in
cash at the Closing (as defined in Section 3.1), provided that PBC will be
entitled to a credit at Closing in the amount paid for the Optionee Policy.

3.
Closing

3.1
Closing Date, Time and Place. Closing of the sale and purchase of the Brewery
(the "Closing") will occur on a mutually agreeable date (the "Closing Date")
which must be not less than 120 days from the date of exercise (unless waived by
Owner) and not more than 150 days from the date of exercise (unless waived by
PBC) at the offices of the Brewery, unless otherwise agreed. Closing will be
effective as of the close of business on the Closing Date, unless otherwise
agreed. In all events the Closing must occur prior to May 15, 2019. An escrow
(the "Escrow") for the Closing will be established at the office of Chicago
Title Insurance Company (the "Title Company"), at 701 5th Avenue, Suite 2300,
Seattle, Washington.

3.2
Closing Obligations. Not less than two (2) business days prior to the Closing
Date, Owner and PBC will deposit the following documents and funds into the
Escrow established with the Title Company, and the Title Company will close
Escrow in accordance with the terms of this Agreement and the instructions of
Owner and PBC not inconsistent with the terms hereof.

3.2.1
Owner. Owner will deposit the following:

3.2.1.1
The Deed (as defined in Section 3.6), duly executed and acknowledged;

3.2.1.2
A Bill of Sale and Assignment in a commercially reasonable form to be agreed
consistent with the terms of this Agreement (the "Bill of Sale"), executed on
behalf of Owner, to effect transfer of the Associated Assets to PBC;



3

--------------------------------------------------------------------------------





3.2.1.3
An Assignment and Assumption of Contracts in a commercially reasonable form to
be agreed consistent with the terms of this Agreement (the "Assignment and
Assumption of Contracts"), executed on behalf of Owner;

3.2.1.4
A duly executed and completed Real Estate Excise Tax Affidavit;

3.2.1.5
A duly executed affidavit certifying that Owner is not a foreign person, trust,
partnership, or corporation in compliance with the requirements of IRC
§ 1445(b);

3.2.1.6
A certificate executed on behalf of Owner in a form reasonably acceptable to PBC
affirming as of the Closing Date that all of Owner's representations and
warranties under this Agreement are true and correct in all material respects;

3.2.1.7
Such documents as PBC or the Title Company may reasonably require to evidence
the authority of Owner to consummate the transactions contemplated by this
Agreement; and

3.2.1.8
Such other documents, including without limitation escrow instructions that are
reasonably required of Owner to close the sale and purchase in accordance with
this Agreement.

3.2.5
PBC. PBC will deposit the following:

3.2.2.1
The cash payment of the Purchase Price calculated in accordance with Section 2,
plus PBC's share of closing costs;

3.2.2.2
The Assignment and Assumption of Contracts, executed on behalf of PBC;

3.2.2.3
A duly executed and completed Real Estate Excise Tax Affidavit;

3.2.2.4
A certificate executed on behalf of PBC in a form reasonably acceptable to Owner
affirming as of the Closing Date that all of PBC's representations and
warranties under this Agreement are true and correct in all material respects;

3.2.2.5
Such documents as Owner or the Title Company may reasonably require to evidence
the authority of PBC to consummate the transactions contemplated by this
Agreement; and



4

--------------------------------------------------------------------------------





3.2.2.6
Any other documents and funds, including without limitation escrow instructions
that are reasonably required of PBC to close the sale and purchase in accordance
with this Agreement.

3.3
Closing Costs. PBC and Owner each will pay one-half of the escrow fee of the
Title Company with respect to the Closing. Owner will pay the premium for the
Title Policy (hereinafter defined) that Owner is obligated to provide to PBC and
the cost of any title curative endorsements and all conveyance or excise taxes
attributable to the granting of the Option and the purchase and sale of the
Property. PBC will pay all sales and use taxes attributable to the purchase and
sale of the Associated Assets and all fees for recording the Deed, and any
additional premium attributable to any extended coverage owner's policy of title
insurance and any non-title curative endorsements requested by PBC in accordance
with the terms of this Agreement.

3.4
Expenses; Prorations.

3.4.1
Payment of Expenses. All items of expense incurred by Owner with respect to the
operations of the Brewery through the Closing Date will be paid by Owner at or
as due after Closing, without proration. PBC will furnish to Owner for payment,
promptly following receipt, any bills to be paid by Owner. Items of expense
incurred after the Closing Date with respect to the Brewery will be paid by PBC.

3.4.2
Prorations. All real and personal property taxes and assessments payable with
respect to the tax year in which Closing occurs and all gas, electric and other
utility charges for which separate billings cannot be arranged will be prorated
between Owner and PBC as of the close of business on the Closing Date based on
the number of days in the billing period before and after the Closing Date. Any
items to be prorated that are not ascertainable on the Closing Date shall be
reconciled by the parties outside of Escrow within 120 days after the Closing
Date.

3.5
Title Insurance Policy. The parties will cause the Title Company, at PBC's
expense, to issue its standard form optionee's ALTA Title Insurance Policy dated
as of the Effective Date, in an amount specified by PBC (but not more than
$4,000,000), insuring PBS's rights to acquire the Property under this Agreement,
subject only to the Permitted Exceptions and standard printed exceptions
(together with endorsements thereto, the "Optionee Policy"). Owner will cause
the Title Company to issue its standard form Owner's ALTA Title Insurance
Policy, dated as of the Closing Date, in the amount of the Purchase Price,
insuring fee simple title to the Property is vested in PBC, subject only to the
Permitted Exceptions (as defined in Section 7.1.4) and standard printed
exceptions (together with endorsements thereto, the "Owner's Policy"). PBC may
request that the Title Company issue an extended coverage policy of title
insurance and may request endorsements to such policy, but the receipt of
extended coverage and endorsements will be at PBC's sole cost and will not be a
condition to or



5

--------------------------------------------------------------------------------





requirement of Closing (such policy of title insurance, together with such
extensions and endorsements as are issued, is hereinafter referred to as the
"Title Policy"); provided, however, Owner shall execute and deliver to the Title
Company any and all customary certificates and affidavits required in connection
with the Title Policy.
3.6
Conveyance. At the Closing, Owner will execute, acknowledge, and deliver to PBC
a Bargain and Sale Deed conveying the Property to PBC, subject only to the
Permitted Exceptions (such instrument, the "Deed").

4.
Warranties and Representations of Owner

Owner warrants and represents to PBC that the following matters (the
"Warranties") are true and correct as of the Effective Date, and will remain
true and correct as of the date of the Exercise Notice and the Closing Date,
subject only to any exceptions disclosed to PBC in a written disclosure schedule
(the "Disclosure Schedule") delivered to PBC on or before the Effective Date and
any exceptions by reason of the operation of the last sentence of Sections 7.1.1
and 7.2.1 of this Agreement, if any:
4.1
Organization; Authority. Owner is a corporation validly existing and in good
standing under the laws of Washington. Owner has full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Owner has duly approved this
Agreement and has duly authorized the execution and delivery of this Agreement
and the performance of its obligations hereunder. This Agreement, when executed,
will constitute a valid and binding obligation of Owner, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditor's rights generally, and
general principles of equity.

4.2
No Conflicts; Consents. The execution, delivery, and performance by Owner of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the organizational documents of Owner;
(b) conflict with or result in a violation or breach of any provision of any
law, rule or regulation applicable to Owner or the operation of the Brewery; or
(c) require the consent, notice, or other action by any person under any
contract or agreement to which Owner is a party or that is binding on the
Brewery that is material to the grant of the Option or the operation of the
Brewery following the Closing (a "Brewery Contract"), other than consents in
connection with Brewery Contracts listed in the Disclosure Schedule and consents
required under contracts or agreements entered into after the Effective Date in
the ordinary course of business of the Brewery (the "Ordinary Course"); provided
that, the parties agree that during the Term Owner shall obtain PBC's prior
written consent (not to be unreasonably withheld, conditioned or delayed) to
Owner's entry into (or modification of) any contract that would qualify as a
Brewery Contract that is not terminable on 30 or fewer days' notice, with more
than a de minimis termination



6

--------------------------------------------------------------------------------





fee; provided, further, to the extent that PBC approves such Brewery Contract or
any modification thereof, such Brewery Contract or modification shall be deemed
a Transferred Brewery Contract (as defined in Exhibit B) to the extent such
Brewery Contract or modification survives the Closing Date. No consent,
approval, declaration, or filing with, or notice to, any Governmental Entity (as
defined in Exhibit B) is required by or with respect to Owner in connection with
the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby.
4.3
Assets. Owner owns or leases all of the Associated Assets and has good and
marketable title to, or a valid leasehold to, all such Associated Assets, free
and clear of any Liens (other than Permitted Liens and Liens of record as of the
Effective Date or incurred in the Ordinary Course thereafter for trade debt or
refinancing of existing indebtedness secured by the Brewery that will be removed
or satisfied prior to the Closing). Upon completion of the transactions
contemplated by this Agreement, PBC will acquire good title to all of the
Associated Assets, free and clear of any Liens (other than Permitted Liens). For
purposes of this Agreement:

4.3.1
"Liens" mean any mortgage, pledge, lien (statutory or otherwise), charge,
adverse claim of ownership, restriction on transfer (such as a right of first
refusal or similar right), defect of title, security interest, or other
encumbrance; and

4.3.2
"Permitted Liens" means easements, rights-of-way, reservations of rights,
conditions or covenants, zoning, building or similar restrictions or other
restrictions or encumbrances that are not violated by the current use or
occupancy of the Brewery or do not, individually or in the aggregate materially
interfere with the operation of the Brewery.

4.4
Litigation; Compliance With Laws. There is no litigation, arbitration, or
administrative hearing pending before any Governmental Entity that concerns or
affects the Property or any material portion of it, or the operations of the
Brewery, and, to the knowledge of Owner, no such proceeding is threatened. To
the knowledge of Owner, the Property and the operations of the Brewery are in
compliance in all material respects with all laws, ordinances, and governmental
approvals and decisions that relate to the Property and/or the Brewery.

4.5
Environmental. Without limiting the generality of Section 4.4 above, (a) prior
to the Effective Date, Owner has made available to PBC all written environmental
studies, analysis, or reports regarding the Property and the operations at the
Brewery in Owner's possession or control as of the Effective Date documenting
the nature and extent of Hazardous Substances (as defined below) at, on or in
the Property and/or generated at the Brewery, and will make available any
similar or additional documents received by Owner during the Term (collectively,
the "Environmental Reports"); and (b) except as disclosed in the Environmental
Reports, to the knowledge of Owner, there are no currently existing conditions



7

--------------------------------------------------------------------------------





involving the presence of Hazardous Substances at the Property and/or in
connection with the operation of the Brewery, (i) that have been reported (or
require reporting) to any Governmental Entity, (ii) that have adversely affected
the Property and/or the operation of the Brewery in any material respect, or
(iii) that are in violation of Environmental Laws in any material respect. For
purposes of this Agreement:
4.5.1
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C.
§§ 7401, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1471
et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Oil Pollution Act,
33 U.S.C. §§ 2701 et seq.; and the Endangered Species Act, 16 U.S.C. §§ 1531 et
seq.; and Washington State laws, including without limitation the Model Toxics
Control Act, RCW 70.105D.010 et seq., water pollution control under
RCW 90.48.010 et seq., and air pollution control under RCW 70.94.011 et seq;
each, as amended from time to time, or any successor laws thereto, together with
the rules, regulations and order promulgated thereunder; and

4.5.2
"Hazardous Substances" shall have the meaning attributed to it in
RCW 70.105D.020(13) and shall also include petroleum hydrocarbons, asbestos,
lead based paint and PCBs.

4.6
No Condemnation or Assessment Proceedings. There is no pending, or to the
knowledge of Owner, threatened, condemnation or similar proceeding or assessment
affecting the Property or any part of it, and, to the knowledge of Owner, no
such proceeding is being proposed by any Governmental Entity.

4.7
Site. To the knowledge of Owner, there are no (i) pending changes in land use
designation (comprehensive plan or zoning ordinance) that apply to the Property,
or (ii) material encroachments onto the Property.

4.8
Status of Owner. Owner is not a foreign person, foreign partnership, foreign
corporation, or foreign trust, as those terms are defined in IRC § 1445.

4.9
Authority. No consents, documents, or approvals that have not been obtained are
necessary to the effectiveness of the grant of the Option by Owner.

4.10
Brokers. No broker, finder, investment banker or other third party is entitled
to any brokerage, finder's, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Owner. Owner agrees to indemnify, defend and hold PBC harmless from
and against any and all Claims (as defined in Section 6.2) arising from a breach
of the foregoing representation and warranty.



8

--------------------------------------------------------------------------------





4.11
No Further Representations; As-Is. Except for the express warranties set forth
in this Agreement or any conveyance document or other document executed by Owner
in connection with this Agreement, the Brewery, including the Property and the
Associated Assets, will be sold "As-Is" and without representation or warranty
of any kind, whether express or implied, including without limitation, without
any implied warranties of any nature, such as implied warranties of
merchantability, non-infringement, or fitness for a particular purpose. PBC is
not relying on any warranty, representation or covenant, express or implied,
with respect to the Brewery, except as expressly set forth in this Agreement,
any conveyance document or any other document executed by Owner in connection
with this Agreement.

As used herein, the phrase "to the knowledge of Owner" or any variation of that
phrase refers to matters within the actual knowledge of the executive officers
of Owner and managers of the operations of the Brewery and do not include
constructive or imputed notice or knowledge or any knowledge that may be
acquired in the course of any diligence conducted by PBC; and the use of that
phrase does not imply that Owner has undertaken any special inquiry or
investigation with respect to the representation modified by the phrase.
5.
Warranties and Representations of PBC

PBC warrants and represents to Owner that the following matters (the "PBC
Warranties") are true and correct as of the Effective Date, and will remain true
and correct as of the Closing Date:
5.1
Organization; Authority. PBC is a limited liability company validly existing and
in good standing under the laws of its jurisdiction of formation. PBC has full
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
PBC has duly approved this Agreement and has duly authorized the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement, when executed, will constitute a valid and binding obligation of
PBC, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor's rights generally, and general principles of equity.

5.2
No Conflicts; Consents. The execution, delivery, and performance by PBC of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the organizational documents of PBC;
(b) conflict with or result in a violation or breach of any provision of any
law, rule or regulation applicable to PBC; or (c) require the consent, notice,
or other action by any person under any contract or agreement to which PBC is a
party. No consent, approval, declaration, or filing with, or notice to, any
Governmental Entity is required by or with respect to PBC in connection with the
execution and delivery of this Agreement and the completion of the transactions
contemplated hereby.



9

--------------------------------------------------------------------------------





5.3
Brokers. No broker, finder, investment banker or other third party is entitled
to any brokerage, finder's, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of PBC. PBC hereby agrees to indemnify, defend and hold Owner harmless
from and against any and all Claims arising from a breach of the foregoing
representation and warranty.

6.
Covenants of Owner

Owner covenants and agrees as follows:
6.1
Information. Owner will deliver to PBC, as PBC may reasonably request, copies of
all documents related to the use or ownership of the Property or operations of
the Brewery that Owner possesses or may obtain by reasonable inquiry and are
reasonably related to the Brewery, the Associated Assets or the use or operation
of the Brewery after the Closing, including without limitation leases relating
to the Property (which current leases are listed in Section 6.1 of the
Disclosure Schedule), all easements, covenants, or restrictions affecting title,
any studies, surveys, or reports relating to the Property, all contracts
pertaining and material to the Brewery or the Associated Assets, and other
documents of a like nature, subject at all times to any confidentiality
obligations to third parties or regulations of any Governmental Entity.

6.2
Access. Without limiting any of PBC's rights under the Brewing Agreements, Owner
grants to PBC and its agents the right to enter on the Property at any
reasonable times prior to the Closing Date or earlier termination of this
Agreement upon reasonable advance notice to Owner for the purpose of conducting
investigations, studies, or tests that PBC may reasonably deem necessary or
appropriate in connection with its acquisition of the Brewery and as are
permitted by the terms of this Agreement. Owner will reasonably cooperate with
PBC in its performance of such investigations, studies, or tests, provided that
all costs and expenses of all such investigations, studies, or tests will be
paid by PBC. PBC will protect, defend, and hold Owner harmless from any actions,
causes of action, claims, costs, damages, demands, expenses (including, without
limitation, reasonable attorneys' fees and court costs), fines, liabilities,
liens, losses, penalties, obligations and suits (collectively, "Claims") arising
out of or related to PBC's activities on the Property, except as may arise out
of the mere discovery of any adverse conditions (including without limitation,
environmental conditions) at the Property. If PBC fails to exercise the Option,
PBC will fully compensate Owner for any physical damage to the Property or any
lien, encumbrance, or charge on it attributable to PBC's activities under this
paragraph, in addition to paying other amounts due under this Agreement. If PBC
fails to exercise the Option, PBC will deliver to Owner copies of any and all
non-proprietary reports, studies, and drawings owned by PBC that relate to the
Brewery.



10

--------------------------------------------------------------------------------





6.3
Maintenance. Prior to the Closing Date or earlier termination of this Agreement,
Owner will maintain the Brewery in such state of repair as is reasonably
necessary for the normal operation of the Brewery, performance under the Brewing
Agreements, and to maintain the Brewery substantially in its current operating
condition as of the Effective Date, taken as whole, including, as needed,
replacement or repair in accordance with reasonably prudent business practices
of any inoperable, worn out or obsolete assets included as part of the Brewery
Equipment and Parts.

6.4
Ownership.

6.4.1
Property. Prior to the Closing Date or earlier termination of this Agreement,
Owner will not (a) sell, contract to sell, assign, or otherwise transfer the
Property or any material part thereof or interest therein, (b) grant an option
to any third party to acquire all or any portion of the Property or interest
therein, or (c) encumber the Property or grant any encumbrances that would
result in additional title exceptions against the Property.

6.4.2
Associated Assets. Prior to the Closing Date or earlier termination of this
Agreement, unless PBC otherwise consents in writing (including by e-mail), Owner
will not sell, assign, or otherwise transfer all or any material portion of the
Associated Assets or any interest therein other than dispositions in the
Ordinary Course.

6.5
Identification of Assets and Contracts; Assignment. Not later than ten (10) days
and not more than 30 days prior to the Closing Date, Owner shall prepare and
deliver to PBC, a schedule setting forth in reasonable detail the Associated
Assets to be acquired and the Transferred Brewery Contracts to be assigned to
and assumed by PBC under this Agreement. Such lists will be updated as of the
Closing Date and included as exhibits to the Bill of Sale and the Assignment and
Assumption of Contracts, respectively, to be delivered at the Closing. Owner
shall exclude from contracts included in the lists of Transferred Brewery
Contracts any contract that PBC elects, by delivery of written notice to Owner
at least fifteen (15) days prior to the Closing Date, to exclude; provided that,
notwithstanding the foregoing right of exclusion, PBC shall assume all contracts
listed in Section 6.1 of the Disclosure Schedule continuing in effect as of the
Closing Date and all contracts it has approved under Section 4.2. To the extent
that Owner's rights under any Transferred Brewery Contract being assigned by
Owner may not be assigned to PBC without the consent of another person that has
not been obtained, this Agreement shall not constitute an agreement to assign
the same if an attempted assignment would constitute a breach thereof, and Owner
shall use commercially reasonable efforts to obtain any such required consent(s)
as promptly as possible. If any such consent is not obtained or if any attempted
assignment would be ineffective or would impair any rights under a contract in
question, Owner shall use reasonably efforts following the Closing to obtain for
PBC the benefits thereunder. Owner agrees to reasonably cooperate with PBC



11

--------------------------------------------------------------------------------





during PBC's due diligence review of the Brewery to determine whether any such
consents will be needed and can be obtained.
6.6
Approvals. PBC may apply for and obtain any approvals or licenses of any
Governmental Entity to use the Brewery consistent with its current use following
the Closing, provided all such applications and related materials are first
given to Owner for its approval, not to be unreasonably withheld, conditioned or
delayed. Owner will reasonably cooperate with PBC in obtaining any such
approvals. Such cooperation includes signing all applications and other
documents requested by PBC that may be reasonably related to such matters, as
long as Owner approves the form and substance (such approval not to be
unreasonably withheld, conditioned or delayed). All costs and expenses incurred
with respect to such approvals (other than fines or penalties that may exist or
relate to the period prior to the Effective Date) will be paid for by PBC.

7.
Additional Matters

7.1
Title.

7.1.1
Preliminary Review. Owner has delivered to PBC a preliminary title report
covering the Property (the "Preliminary Title Report"), accompanied by a list
and supporting documentation for all exceptions to title referenced in the Title
Report (the "Initial Exceptions"). PBC will identify in a written notice to
Owner (the "Initial Notice") within 45 days of the Effective Date, those of the
Initial Exceptions that PBC will request that Owner remove of record at or
before Closing (the "Unacceptable Exceptions"). Each of the Initial Exceptions
not identified by PBC in the list of Unacceptable Exceptions will be deemed to
have been accepted by PBC. If PBC fails timely to provide Owner the Initial
Notice, then PBC will be deemed to have approved the Preliminary Title Report in
full. Owner has ten (10) days following receipt of the Initial Notice to give
written notice ("Reply Notice") to PBC of any Unacceptable Exceptions that Owner
concludes, in good faith, that Owner cannot or will not remove at or before the
Closing. Owner agrees to remove at Closing all Unacceptable Exceptions not
referenced in a duly given Reply Notice. If one or more of the Unacceptable
Exceptions cannot or will not be removed at or before Closing and Owner so
states in a duly given Reply Notice (or if Owner fails to timely respond with a
Reply Notice) (such exceptions, the "Identified Exceptions"), then PBC may by
giving written notice to Owner within ten (10) days of receipt of a Reply Notice
terminate this Agreement (in which case the Brewing Agreements will also
terminate), and PBC will not be required to pay the Option Termination Fee in
connection with any such termination. If PBC does not exercise its right to
terminate, all Identified Exceptions will be permanently removed from the list
of Unacceptable Exceptions for purposes of the Closing and PBC will be deemed to
have actual knowledge of all of the Initial



12

--------------------------------------------------------------------------------





Exceptions for purposes of the representations and warranties in Section 4 of
this Agreement.
7.1.2
Updated Title Report. Within 30 days following the receipt of an Exercise
Notice, Owner will in preparation for Closing deliver to PBC, at Owner's
expense, a preliminary title report covering the Property (the "Closing Title
Report"), accompanied by legible copies of all exceptions to title referenced in
the Closing Title Report that were not included in the Initial Exceptions (the
"Closing Exceptions"). Within 15 days of receiving the Closing Title Report, PBC
will give written notice (the "Closing Notice") to Owner of any Closing
Exceptions that PBC desires to add to the Unacceptable Exceptions and have
removed prior to Closing that are not Permitted Exceptions under
Section 7.1.4(b). If PBC fails timely to give Owner the Closing Notice and to
the extent that a Closing Exception is not identified by PBC in the Closing
Notice, PBC will be deemed to have approved the Closing Title Report, subject
only to any Unacceptable Exceptions, if any, that remain. If PBC gives a timely
Closing Notice, Owner will have 15 days following receipt of the Closing Notice
to provide written notice of objection (a "Closing Reply Notice"); otherwise
exceptions therein will be deemed to have been added to the Unacceptable
Exceptions. If one or more of the Unacceptable Exceptions cannot or will not be
removed at or before Closing and Owner so states in a duly given Closing Reply
Notice, then Section 9.1.2 below will apply.

7.1.3
Removal of Certain Title Exceptions. Notwithstanding anything to the contrary
contained in this Agreement, Owner shall be obligated to remove, at or before
Closing, (i) any exceptions to title that are security for the payment of a sum
of money to repay amounts borrowed or expenses incurred by Owner (including
mortgages, deeds of trust, tax liens, or contractor's liens, if any), (ii) taxes
and assessments due and payable for any period prior to the Closing Date, and
(iii) any exceptions to title that arise after the date of the Preliminary Title
Report that Owner agrees to remove in accordance with Section 7.1.2.

7.1.4
Permitted Exceptions. "Permitted Exceptions" include (a) all exceptions to which
PBC agrees or is deemed to have agreed in accordance with this Section 7.1,
(b) all exceptions not included in the Initial Exceptions that arise after the
date of the Preliminary Title Report and are not material to the ownership or
use of the Brewery following the Closing or are otherwise not identified in the
Closing Notice as Unacceptable Exceptions by PBC, and (c) all exceptions that
PBC otherwise agrees in writing to waive.



13

--------------------------------------------------------------------------------





7.2
Environmental Diligence.

7.2.1
Initial Review. For a period of 60 days after the Effective Date (subject to
extension for an additional 30 days if PBC's environmental consultant recommends
the conduct of a Phase II investigation), PBC shall have the right to conduct
and have completed an environmental review (the "Environmental Review") of the
Property and the operations of the Brewery. The Environmental Review may include
a historical review of the use of the Property, review of all regulatory agency
permits and compliance and enforcement files and records, and such other studies
as PBC may deem appropriate and consistent with an ASTM Phase I environmental
site assessment of the Property and evaluation for ACM, lead-based paint and
mold (including sampling related thereto). PBC shall not conduct soil tests or
take core samples or water table samples by drilling conducted on the Property,
unless recommended in writing by the environmental consultant engaged by PBC
based on findings of an ASTM Phase I environmental site assessment, and then all
tests and studies will be conducted by agents selected by PBC and performed as
PBC directs, subject to the approval of Owner, which shall not be unreasonably
withheld. PBC will pay the cost of all reviews, tests, and studies undertaken.
If PBC is not satisfied with such environmental Review, PBC may by giving
written notice to Owner within ten (10) days of the end of the period for the
Environmental Review (including any extension thereof) terminate this Agreement
(in which case the Brewing Agreements will also terminate), and PBC will not be
required to pay the Option Termination Fee in connection with any such
termination. If PBC does not exercise its right to terminate, all conditions
described in reports provided to PBC in connection with its Environmental Review
(a copy of which will be provided to Owner) will be deemed to have been accepted
by PBC, and PBC will be deemed to have actual knowledge of all such matters for
purposes of the representations and warranties in Section 4 of this Agreement.

7.2.2
Updated Review. For a period of 60 days after the delivery of the Exercise
Notice, PBC shall have the right to conduct and have completed an additional
Environmental Review (the "Updated Environmental Review") of the Property and
the operations of the Brewery consistent with the initial Environmental Review.
PBC will pay the cost of all reviews, tests, and studies undertaken. If PBC
reasonably determines in good faith following its Updated Environmental Review
that one or more conditions affect the Property that had not been previously
identified in connection with the Environmental Review and have arisen after the
date thereof (the "Identified Environmental Conditions") and the presence of
such Identified Environmental Conditions would cause Owner to be in breach of
its representations under Section 4.5, then PBC may, by giving written notice to
Owner within ten (10) days of the close of the Updated



14

--------------------------------------------------------------------------------





Environmental Review period, request that Owner take remedial action with
respect to one or more of the Identified Environmental Conditions and
Section 9.1.1 will apply. Owner shall be required to take all reasonably
required actions to remediate any Identified Environmental Condition caused by
Owner. If Owner fails or declines to take remedial action or otherwise avail
itself of cures available to it under Section 9.1.1 and such Identified
Environmental Conditions are reasonably likely to have a Material Adverse Effect
on the value or operation of the Brewery following the Closing, then PBC may
upon written notice to Owner within ten (10) days of such failure or decline or
the completion of the remedial period without remediation, terminate this
Agreement, in which case PBC will not be required to pay the Option Termination
Fee.
8.
Conditions Precedent to Closing

In addition to any other conditions contained in this Agreement, set forth below
are certain conditions precedent to Closing for the benefit of PBC (the
"Conditions").
8.1
Title Insurance. On the Closing Date, the Title Company (as defined in
Section 3.1) will be ready, willing, and able to issue, and will issue to PBC on
or promptly following recordation of the Deed, the Owner's Policy required by
Section 3.5.

8.2
Representations and Warranties; Performance. All of Owner's representations and
warranties contained in this Agreement shall be true and correct in all material
respects and all material covenants of Owner under this Agreement shall have
been duly performed in all material respects as of the Closing. A failure of a
representation and warranty by Owner to be true and correct and a failure to
perform a covenant will be deemed to be material if such failure is reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect on
the value or operation of the Brewery following the Closing.

9.
Remedies

9.1
PBC.

9.1.1
Breach. If Owner is in breach of any of the representations, warranties or
covenants in this Agreement in any material respect, and regardless of whether
the breach occurs before or after PBC notifies Owner of the exercise of the
Option, and such breach is (i) not cured within 30 days of notice thereof
(unless a longer period is reasonably needed for such cure in which event Owner
shall have such longer period (but not in excess of 90 days (or 120 days, in the
event of an environmental remediation (and Owner shall be required to take all
reasonably required actions to remediate any Identified Environmental Condition
caused by Owner)) so long as Owner is diligently pursuing such cure to
completion) or (ii) is not susceptible to cure, then PBC, may, subject to its
rights under



15

--------------------------------------------------------------------------------





Section 9.1.3 in the event of a failure of a condition giving rise to a Material
Adverse Effect, but as its exclusive remedy and in lieu of any other relief,
either (a) upon written notice to Owner specifying in reasonable detail the
grounds for termination, terminate this Agreement without payment of the Option
Termination Fee and, in the event such breach is intentional or arises out of
facts or circumstances within Owner's reasonable control, receive reimbursement
of PBC's actual, out of pocket costs and expenses incurred in connection with
this Agreement not to exceed $50,000 (the "PBC Expense Reimbursement"), or
(b) specifically enforce all obligations of Owner under this Agreement; provided
that, Owner may in lieu of any cure elect by written notice to PBC within
30 days after receipt of PBC's default notice elect to remedy such breach by
granting PBC a reduction in the Purchase Price equal to the lesser of the costs
to remedy such breach or the diminution in value of the Brewery resulting from
such breach. The parties shall negotiate in good faith for a period of 15 days
after Owner's notice of such election to agree upon the amount of such
reduction. If the parties are unable to agree, they shall submit the matter to
binding arbitration to be held before a single arbitrator in Seattle, Washington
in accordance with the rules of the American Arbitration Association. Except for
any specific remedies reserved elsewhere in this Agreement, PBC expressly waives
the right to pursue any other remedy in law or equity against Owner in
connection with a breach of this Agreement by Owner.
9.1.2
Title. If one or more of the Unacceptable Exceptions will not be removed at or
before Closing such that the condition to Closing set forth in Section 8.1 will
not be satisfied, then PBC may exercise any of the following rights: (a) PBC may
accept title to the Property subject to the Unacceptable Exceptions and receive
a credit against the Purchase Price in the amount of any Unacceptable Exceptions
which may be cured, discharged or removed with the payment of money; or (b) PBC
may attempt to cure the Unacceptable Exceptions or any of them at no cost to
Owner (with Owner being obligated to cooperate with the cure efforts and to join
in the execution of any curative instruments that will operate to remove the
Unacceptable Exceptions); or (c) PBC may, if (i) one or more of the Unacceptable
Exceptions has arisen after the date of the Preliminary Title Report and PBC
determines in good faith such exception or exceptions are reasonably likely to
have a Material Adverse Effect on the value or operation of the Brewery
following the Closing or (ii) such Unacceptable Exceptions are among the
exceptions that Owner has agreed or been deemed to have agreed to remove prior
to Closing, upon written notice to Owner specifying in reasonable detail the
grounds for termination, terminate this Agreement (including any exercise of the
Option), in which case the Option Termination Fee will not be payable, PBC shall
be entitled to the PBC Expense Reimbursement, and neither party will have any
further liability to the other under this Agreement.



16

--------------------------------------------------------------------------------





9.1.3
Failure of a Condition Precedent. If the condition to PBC's obligations under
this Agreement in Section 8.2 is not satisfied as of a proposed Closing Date and
PBC does not waive such condition or conditions and PBC determines in good faith
that such non-satisfaction is reasonably likely to have a Material Adverse
Effect on the value or operation of the Brewery following the Closing, then PBC
shall give written notice to Owner and Owner shall have 30 days to remedy such
unsatisfied condition to PBC's reasonable satisfaction (unless a longer period
is reasonably needed for such satisfaction in which event Owner shall have such
longer period (but not in excess of 90 days) so long as Owner is diligently
pursuing completion), provided that if such failure of a condition to be
satisfied arises out of a Title or Environmental condition, the provisions of
Sections 7.1 and 9.1.2 or Section 7.2, respectively, shall apply. In the event
of owner's failure to so remedy such condition, PBC, as its exclusive remedy and
in lieu of any other relief, may upon written notice to Owner, terminate this
Agreement (including any exercise of the Option) without payment of the Option
Termination Fee and, in the event such breach is intentional or arises out of
facts or circumstances within Owner's reasonable control, receive the PBC
Expense Reimbursement. Except for any specific remedies reserved elsewhere in
this Agreement, PBC expressly waives the right to pursue any other remedy in law
or equity against Owner in connection with a failure of a condition set forth in
this Agreement.

9.2
Owner.

9.2.1
Breach. If PBC breaches any term or provision of this Agreement in any material
respect, and regardless of whether the breach occurs before or after PBC
notifies Owner of the exercise of the Option, and such breach is not cured
within 15 days of notice thereof (unless a longer period is reasonably needed
for such cure in which event PBC shall have such longer period (but not in
excess of 45 days) so long as PBC commences such cure within such 15 days and
such cure is diligently prosecuted to completion thereafter), then Owner, as its
exclusive remedy and in lieu of any other relief, will be entitled to terminate
this Agreement by giving PBC written notice of termination, and in such event
Owner will be entitled to receive the Option Termination Fee, and neither party
will have any further liability to the other under this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, Owner's
sole remedy for any breach of this Agreement by PBC shall be payment of the
Option Termination Fee as and to the extent expressly provided for in this
Agreement, provided, that in any case where Owner is entitled to the Option
Termination Fee, the payment of such Option Termination Fee and retention
thereof by Owner shall be Owner's exclusive remedy and shall apply in lieu of
any other relief or remedy. Accordingly, the parties agree in all such events
the Option Termination Fee shall constitute liquidated damages, it being



17

--------------------------------------------------------------------------------





acknowledged and agreed by the parties that (a) Owner's actual damages in such
event would be extremely difficult or impracticable to ascertain and that the
Option Termination Fee represents a reasonable estimate thereof amount of the
deposit plus any interest accrued thereon represents the parties' reasonable
estimate of such damages, and (b) the payment of such amount as liquidated
damages is not intended as a forfeiture or penalty but as enforceable liquidated
damages under applicable law.
9.2.2
Termination of the APA and the Services Agreement. In the event the Brewing
Agreements terminate as a result of a breach by PBC that continues beyond any
applicable notice and cure period, Owner may upon 60 days prior written notice
to PBC terminate this Agreement by delivering to PBC and the Title Company
written notice of termination, and in the event that PBC does not exercise the
Option during the 60‑day notice period, Owner shall be entitled to be paid the
Option Termination Fee. In all other events, the termination of the Brewing
Agreements shall not terminate this Agreement and the right of PBC to exercise
the Option in accordance herewith shall remain in full force and effect.

9.3
Other Remedies; Limitations. The limitations on remedies set forth in this
section do not apply to any Claim accruing after Closing or preclude either
party from seeking injunctive relief or from seeking recovery against the other
for causing physical damage or injury to persons or property or failing to
satisfy a payment or indemnity obligation of such party under the terms of this
Agreement. Neither party shall have any liability for the breach of a
representation or warranty hereunder of which the other party hereto had actual
knowledge as of the date such representation or warranty is given, and no party
will have liability to the other for a Claim accruing after Closing arising out
of a breach of a representation or warranty in, or covenant contained in
Section 6 of, this Agreement absent a willful breach of this Agreement by such
party.

9.4
Adequacy. The parties each acknowledge (a) the adequacy of the remedies set
forth in this Agreement and (b) that the foregoing limitation of remedies is an
essential part of this Agreement.

9.5
Control of Claims. In connection with any third-party claim for which a party
(such party, an "Indemnified Party") is entitled to indemnification under this
Agreement, the Indemnified Party shall provide prompt written notice of such
claim promptly following receipt thereof and tender defense to the party to
provide such indemnification (such party, the "Indemnifying Party"), and the
Indemnifying Party may elect to assume the defense of the Indemnified Party with
counsel reasonably satisfactory to the Indemnified Party, provided that the
Indemnifying Party shall not compromise or settle the claim without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed. If the Indemnifying Party fails
to assume and commit to undertake such defense of the Indemnified Party within
15 days after



18

--------------------------------------------------------------------------------





notice of a third party claim, the Indemnified Party may elect to assume control
of such defense and retain counsel therefor and be entitled to recover fees and
expense to the extent provided in this Agreement. Notwithstanding the foregoing,
if the Indemnifying Party disputes that any such matter is properly subject to
an obligation of the Indemnifying Party to indemnify and defend hereunder, the
parties shall submit the issue of entitlement to indemnification to binding
arbitration to be held before a single arbitrator in Seattle, Washington in
accordance with the rules of the American Arbitration Association.
10.
Risk of Loss; Possession

10.1
Risk of Loss. Owner bears the risk of all loss or damage to the Brewery from all
causes, through the Closing Date. If, before the Closing Date, and regardless of
whether the Exercise Notice has yet been given or is subsequently given, all or
any material part of the Brewery is rendered inoperable by fire or by any other
cause of any nature or if all or any material portion of the Brewery is taken by
condemnation, or if any such condemnation proceeding is filed, Owner must give
PBC written notice of such event. If such casualty or condemnation (a) affects
20% or more of the area, or (b) reduces the value of the Brewery by $3,500,000
or more, PBC may terminate this Agreement by giving written notice to Owner
within 45 days after receipt by PBC of written notice from Owner of such
qualifying casualty or condemnation. If PBC does not elect to terminate this
Agreement, then this Agreement will continue in force and, if PBC exercises the
Option and the Brewery is conveyed to PBC, then all interest of Owner in and to
any insurance proceeds or condemnation awards that may remain payable to Owner
on account of the casualty or condemnation will be assigned to PBC at Closing
and PBC shall be entitled to a reduction in the Purchase Price in the amount of
any deductible or uninsured loss.

10.2
Owner's Right to Restore. Notwithstanding anything to the contrary contained in
this Agreement, if PBC timely and properly exercises an option to terminate this
Agreement under this Section 10, Owner has the option to restore the Brewery to
substantially its condition immediately prior to the casualty, which option may
be exercised by giving written notice to Buyer within ten (10) days after PBC's
exercise of its option to terminate. If Owner exercises its option to restore,
then PBC's exercise of the termination option shall be nullified. If such damage
has not been substantially restored prior to a scheduled Closing Date but Owner
is diligently proceeding to restore, then Owner will diligently complete the
repair after the Closing, provided, however, that PBC has the right to delay the
Closing until restoration is substantially completed (but in no event in excess
of 120 days after the damage).

10.3
Possession. PBC will be entitled to exclusive possession of the Property on and
after the Closing Date, provided that Owner shall be given a reasonable
opportunity to remove all assets included on the Property that are not included
within the Associated Assets.



19

--------------------------------------------------------------------------------





11.
Recording

On the Effective Date, Owner will execute, acknowledge, and deliver to PBC a
memorandum of option in the form attached as Exhibit D (the "Memorandum"), which
Memorandum may be recorded by or on behalf of PBC at its expense. If PBC fails
to exercise the Option before the Expiration Date, PBC will execute,
acknowledge, and deliver to Owner a PBC quitclaim deed releasing any interest in
the Property.
12.
Brewery Employees; Allocation of Responsibilities

Owner will be solely responsible for the employment of all employees of the
Brewery through the Closing Date. As such, Owner shall be solely responsible,
and PBC shall have no obligations whatsoever, for any compensation or other
amounts payable to any employee (or former employee) of Owner, including,
without limitation, salary, pension or profit sharing benefits, or severance pay
payable to any employee (or former employee) of Owner for any period relating to
service with Owner prior to the Closing Date and Owner shall pay all such
amounts to all entitled employees as required by law. Owner shall remain solely
responsible for the satisfaction of all Claims for medical, dental, life
insurance, health accident, or disability benefits brought by or in respect of
employees (or former employees) of Owner relating to events occurring prior to
the Closing Date, and for all worker's compensation Claims that relate to events
occurring prior to the Closing Date. PBC may offer employment to any or all
employees terminated by Owner in connection with the Closing at its discretion,
and will be solely responsible for all aspects of the employment of employees of
the Brewery so employed by PBC after the Closing Date. Owner shall indemnify,
defend and hold PBC harmless from and against any and all Claims which are the
responsibility of Owner under this Section 12, and PBC shall indemnify, defend,
and hold harmless Owner from and against any and all Claims that are the
responsibility of PBC under this Section 12.
13.
Survival

The warranties, representations and covenants of Owner and of PBC contained in
this Agreement shall survive for a period of one year after the Closing Date and
shall terminate on such date except to the extent that any Claims in respect of
a breach of any such representation or warranty is made on or before such date,
in which case such representation or warranty shall survive until the resolution
of such Claim, provided that any covenant that expressly provides for a longer
term of effectiveness shall continue in effect for such express longer term.
14.
Waiver

Failure by Owner or PBC to enforce any right under this Agreement will not be
deemed to be a waiver of that right or of any other right.
15.
Successors and Assigns

Subject to the limitations on Owner's right to convey the Brewery set forth
elsewhere herein, the terms, covenants, and conditions of this Agreement are
binding on and inure to the benefit of the heirs, successors, and assigns of
Owner and PBC. Neither party may


20

--------------------------------------------------------------------------------





assign its rights or obligations hereunder without the prior written consent of
the other party, which consent shall not be unreasonably withheld, conditioned
or delayed, provided that (a) PBC may assign its rights and obligations under
this Agreement to an Affiliate, (b) an initial public offering of stock or
equity interests in PBC shall not be deemed a transfer or assignment for the
purposes hereof, and (c) PBC may not assign its rights and obligations under
this Agreement to a non-Affiliate without the prior written consent of Owner,
which consent may be granted or withheld in the sole discretion of Owner. A
transaction or series of related transactions in which 50% or more of the voting
control in PBC is sold, disposed of or otherwise transferred to a non-Affiliate
will be deemed to be an assignment by PBC. No assignment shall relieve the
assigning party of any of its obligations hereunder. For purposes of this
Agreement, "Affiliate" means with respect to any particular person, any person
controlling, controlled by or under common control with such person, whether by
ownership or control of voting securities, by contract or otherwise.
16.
Allocation of Purchase Price; Tax Treatment

The parties agree to allocate the purchase price and all other capitalizable
costs among the assets purchased hereunder for all purposes (including
accounting and tax) in accordance with an allocation schedule to be agreed after
exercise of the Option. A draft of the allocation schedule shall be prepared by
PBC and delivered to Owner not less than ten (10) days prior to the Closing
Date. If Owner notifies PBC in writing that Owner reasonably objects to one or
more items reflected in the allocation schedule, the parties shall attempt to
resolve such dispute through good faith negotiations; provided, however, that
any unresolved dispute shall be resolved by independent accountants practicing
in the Seattle, Washington area with industry experience to be engaged for that
purpose and agreed to by the parties. The fees and expenses of such accounting
firm shall be shared equally. Owner and PBC will each report, act and file state
and federal tax returns in all respects and for all purposes consistent with
such allocation.
17.
Notices

All notices required or permitted to be given will be in writing and will be
deemed given and received on personal service or three (3) Business Days after
deposit in the United States Mail, certified or registered mail, postage
prepaid, return receipt requested, addressed as follows:
 
To Owner:
Craft Brew Alliance, Inc.
 
 
 
929 N. Russell Street
 
 
 
Portland, Oregon 97227
 
 
 
Attn: General Counsel
 
 
 
 
 
 
With a copy to:
Miller Nash Graham & Dunn LLP
111 S.W. Fifth Avenue
Suite 3400
Portland, Oregon 97204
Attention: David Post
 
 
 
 
 



21

--------------------------------------------------------------------------------





 
To PBC:
Pabst Northwest Brewing Company, LLC
 
 
 
10635 Santa Monica Boulevard,
Suite 305
 
 
 
Los Angeles, California 90025
Attention: Robert Urband
 
 
 
 
 
 
With a copy to:
Liner LLP
1100 Glendon Avenue, Fourteenth Floor
Los Angeles, California 90024
Attn: Mitchell C. Regenstreif
 
 
 
 
 

The foregoing addresses may be changed by written notice, given in the same
manner. Notice given in any manner other than the manner set forth above will be
effective when received by the party for whom it is intended.
18.
Attorney Fees

If litigation is instituted with respect to this Agreement (including any
litigation undertaken in the context of bankruptcy proceedings), the prevailing
party will be entitled to recover from the losing party, in addition to all
other sums and allowable costs, its reasonable attorneys' fees, both in
preparation for and at trial and any appeal or review.
19.
Integration, Modification, or Amendments

This Agreement (including the Exhibits and Schedules attached hereto) and the
Brewing Agreements contain the entire agreement of the parties with respect to
the Option contained herein and supersedes all prior written and oral
negotiations and agreements with respect to the Option. Any modifications,
changes, additions, or deletions to this Agreement must be approved by Owner and
PBC, in writing.
20.
Governing Law; Interpretation

This Agreement is governed by and shall be interpreted in accordance with the
laws of the State of Washington without regard to its or any other
jurisdiction's conflicts of law principles. If a court of competent jurisdiction
holds any portion of this Agreement to be void or unenforceable as written,
Owner and PBC intend that (a) that portion of this Agreement be enforced to the
extent permitted by law and (b) the balance of this Agreement to remain in full
force and effect.
21.
Statutory Disclosures

Whether or not the Property is zoned for residential use, PBC acknowledges and
agrees it does not intend to use the Property for residential purposes. PBC and
Owner acknowledge that the Real Property constitutes "Commercial Real Estate" as
defined in RCW 64.06.005. PBC waives receipt of the seller disclosure statement
required under RCW 64.06 for transactions involving the sale of commercial real
estate, except for the section entitled "Environmental". The Environmental
section of the seller disclosure statement will be completed by Owner prior to
the Closing. PBC further acknowledges and agrees that once


22

--------------------------------------------------------------------------------





delivered the Disclosure Statement (a) is for the purposes of disclosure only,
(b) will not be considered part of this Agreement, and (c) will not be construed
as a representation or warranty of any kind by the Owner.
22.
Waiver of Jury Trial

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.
23.
Submission to Jurisdiction

Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the federal court
of the United States of America sitting in Seattle, Washington, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment relating to
this Agreement, and each of the parties hereby irrevocably and unconditionally
agrees that all Claims in respect of any such action or proceeding may be heard
and determined in such court. Each party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated by this Agreement in any Federal court sitting in
Seattle, Washington, and hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
24.
Confidentiality

Owner and PBC will treat this Agreement and all information obtained or
exchanged in connection with this Agreement as confidential and will not
disclose any information relating to the transactions contemplated by this
Agreement to any person other than the consultants and other entities engaged to
assist in the consummation of this Agreement, such as the Title Company, and
except as may otherwise be required by law or legal process, including the
disclosure requirements of federal securities laws, which the parties
acknowledge may require filing of this Agreement as an exhibit to Owner's
periodic reports filed with the Securities and Exchange Commission. In the event
this Agreement is to be publicly filed Owner will in good faith seek
confidential treatment of the volume and fee amounts under Section 1.4. If the
Option is not exercised, then PBC shall return to Owner all documents and
information delivered to PBC by Owner. Nothing contained herein operates to
prevent or limit the right of Owner or PBC to disclose the terms of this
Agreement or any other information relating to it in conjunction with any
litigation, land use proceeding, or other proceeding instituted with respect to
this Agreement or the Brewery, or as may otherwise be required by law. Any press
release or other similar public disclosure of the consummation of this Agreement
or any matter relating to


23

--------------------------------------------------------------------------------





this Agreement shall be subject to the prior written consent of PBC, which
consent shall not be unreasonably withheld, conditioned, or delayed.
25.
Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail, or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.
[Signature page follows]




24

--------------------------------------------------------------------------------






This Agreement is executed effective as of the day and year first above written.
OWNER:
 
 
 
 
CRAFT BREW ALLIANCE, INC.,
 
a Washington corporation
 
 
 
 
By:
/s/ Andrew J. Thomas
 
 
 
 
Name:
Andrew J. Thomas
 
 
 
 
Title:
CEO
 
 
 
 
 
 
 
 
PBC:
 
 
 
PABST NORTHWEST BREWING COMPANY, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
/s/ Eugene Kashper
 
 
 
 
Name:
Eugene Kashper
 
 
 
 
Title:
CEP





Attachments:

Exhibit A—Property
Exhibit B—Description of Associated Assets
Exhibit C—Material Adverse Effect
Exhibit D—Form of Memorandum




S-1    



--------------------------------------------------------------------------------






EXHIBIT A
Property

Owner's Woodinville brewing facility located at 14300 NE 145th Street
Woodinville, WA 98072, with a legal description for the property as follows:
Lots 1, 2 and 3, King County Boundary Line Adjustment Number L93L0042, recorded
under recording number 9310149011, in King County, Washington;
EXCEPT that portion of Lot 1, conveyed to the State of Washington by deed
recorded under recording number 9406280504.








EXHIBIT A, Page 1    



--------------------------------------------------------------------------------






EXHIBIT B
Description of Associated Assets
1.
Associated Assets; Identification. The "Associated Assets" include Owner's
rights, title and interest in, to and under certain specifically identified
assets and rights of Owner, in each case to the extent existing as of the
Closing Date, as follows:

1.1
Inventory. All finished inventories and supplies that are held at, or are in
transit to, the Property, which are used or held for use by Owner in the
operations of the Brewery, other than raw materials identified under paragraph
2.8 of this Exhibit below ("Inventory");

1.2
Tangible Personal Property. All equipment, furniture, fixtures, machines, spare
parts and change parts, and other tangible personal property owned by Owner and
located at the Brewery and used or held for use by Owner in the operations of
the Brewery, including without limitation all such assets relating to the
brewpub operated at the Brewery (such as furniture, fixtures, supplies utilized
for banquets and catering, kitchen equipment and other personal property (the
"Brewery Equipment and Parts"));

1.3
Contracts. All leases and other contracts specifically relating to the
operations of the Brewery or use and ownership of the Brewery Equipment and
Parts to which Owner is a party or otherwise bound, to the extent such contracts
are assignable and not identified as being excluded by PBC in accordance with
this Agreement, including without limitation all rights of Owner under or
pursuant to all warranties, representations and guarantees made by tenants,
suppliers, manufacturers and contractors in connection with the operations of
the Brewery or relating to the Brewery Equipment and Parts and any deposits
related thereto (the "Transferred Brewery Contracts");

1.4
Files and Records. All files and other records of Owner which relate to the
Brewery Equipment and Parts and are located on the Property (the "Brewery
Equipment Files");

1.5
Licenses and Permits. To the extent transferable, all licenses, permits,
franchises, certificates, and other authorizations issued by any government,
agency, department, commission, court, arbitration panel or instrumentality of
the United States or any state or other political subdivision thereof (a
"Governmental Entity") issued to or held by Owner relating and limited to the
operations of the Brewery or ownership of the Brewery Equipment and Parts,
including all applications and all renewals, extensions, or modifications
(collectively, the "Brewery Licenses"); and

1.6
Plans. All existing site plans, surveys, studies, architectural drawings, floor
or landscape plans, appraisals, feasibility studies, environmental studies and
other plans and studies of any kind if existing and relating to the Property and
in the



EXHIBIT B, Page 1    



--------------------------------------------------------------------------------





possession or subject to the control of Owner (the "Brewery Plans and Studies").
2.
Limitation; Excluded Assets. The Associated Assets include only those assets
specifically identified above and no other assets, and expressly do not include
any Excluded Assets. "Excluded Assets" include all tangible and intangible
properties of Owner not expressly included in the Associated Assets, including,
without limitation, all of Owner's rights in, to and under the following:

2.1
Proprietary Rights. All intellectual property rights of Owner. Owner's
intellectual property rights include all rights of any kind, in and to (a) all
patents, patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (b) all trademarks, service
marks, trade dress, logos, trade names, slogans, Internet domain names and
corporate names, and all associated goodwill; (c) all copyrights and works of
authorship (whether or not copyrightable, including look and feel), mask works
and moral rights; (d) all trade secrets and confidential information (including
ideas, formulae, compositions, know-how, processes, techniques, methods,
research and development information, specifications, plans, proposals,
technical data, financial, business and marketing plans, and customer and
supplier lists and related information); (e) computer software and software
systems (including data, databases and related documentation), other than such
software or systems as are directly related to the operation of the Brewery or
the ownership and operation of the Brewery Equipment and Parts; and (f) all
other intellectual property of any kind;

2.2
Accounts Receivable. All trade receivables, accounts receivable, accrued
receivable and notes receivable and other monies receivable (whether yet
accounted for as such or not);

2.3
Prepaid Items. Deposits, prepaid items and other similar assets other than such
deposits, prepays or similar assets as are related to and included with the
Transferred Brewery Contracts;

2.4
Corporate Books and Records. All corporate books and records of Owner,
including, without limitation, all accounting and similar records of Owner, all
minutes of meetings of the board of directors or stockholders of Owner, stock
books, stock transfer ledgers, and related records, all personnel and human
resources records of any nature, and other corporate records relating to the
operation of the business of the Owner generally;

2.5
Transaction Documents. All rights of Owner under this Agreement or any other
agreement entered into in connection herewith;

2.6
Personal Property. All office equipment, office materials and supplies, and
other tangible personal property of every kind and description not specifically
included in the Brewery Equipment and Parts;



EXHIBIT B, Page 2    



--------------------------------------------------------------------------------





2.7
Branded Properties. All branded personal property or inventory of any kind,
including without limitation all equipment or supplies branded with one or more
trademarks of Owner such as pub glassware, signs, or other similar items and all
Items listed on Schedule 2.7 to this Exhibit as well as similar items acquired
in replacement or supplementation of the listed items.

2.8
Raw Materials. All raw materials and all packaging materials of any kind.

2.9
Contracts. Any and all contracts and agreements to which the Owner is a party
not specifically included in the Transferred Brewery Contracts above;

2.10
Files and Records. All files and other records of Owner located on the Property
and not specifically included in the Brewery Equipment Files above;

2.11
Licenses. To the extent not transferable without any unreasonable effort or
expense, all licenses, permits, franchises, certificates, and other
authorizations issued by any Governmental Entity;

2.12
Claims. All Claims, deposits, warranties, guaranties, refunds, causes of action,
rights of recovery, rights of set-off and rights of recoupment of every kind and
nature, other than warranty or similar Claims related to the Brewery Equipment
and Parts and specifically included as part of the Transferred Brewery
Contracts; and

2.13
Goodwill. All of Owner's goodwill in, and going concern value of, its business.







EXHIBIT B, Page 3    



--------------------------------------------------------------------------------






EXHIBIT C
Material Adverse Effect Definition


"Material Adverse Effect" on the Brewery means an effect that is substantial and
materially adverse to (a) the operations of the Brewery, (b) the value of the
Property, or (c) the ability of Owner to complete the transactions contemplated
by this Agreement; provided, however, that a "Material Adverse Effect" shall not
include any effect directly or indirectly arising out of or attributable to: 
(i)  changes in the law, regulations, or rules applicable to operations of the
Brewery, or interpretations thereof, (ii) changes in economic or business
conditions in the United States economy or financial markets generally or
markets local to the Property in particular, and (iii) changes affecting the
industry of Owner and PBC generally, or (iv) any action required or permitted by
this Agreement, or any public announcement of the transactions contemplated
hereby. An effect on the value of the Property will deemed to be materially
adverse if it results in a loss of value of $3,500,000 or more.






EXHIBIT C, Page 1    



--------------------------------------------------------------------------------






EXHIBIT D
Form of Memorandum


After recording return to:
[929 N. Russell Avenue
Portland, Oregon 97227
Attn: General Counsel]





AUDITOR/RECORDER'S INDEXING FORM

Document Title(s):
Memorandum of Option and Agreement of Purchase and Sale
Reference Number(s) of Documents released:
N/A
Grantor(s):
Craft Brew Alliance, Inc.
Grantee(s):
Pabst Northwest Brewing Company, LLC
Abbreviated Legal Description):
[Insert]
Full: See Exhibit A
Assessor's Tax Parcel Numbers:
[Insert]







EXHIBIT D, Page 1    



--------------------------------------------------------------------------------






MEMORANDUM OF OPTION
AND AGREEMENT OF PURCHASE AND SALE
This MEMORANDUM OF OPTION AND AGREEMENT OF PURCHASE AND SALE (this
"Memorandum"), is entered into as of January 8, 2016, by and between CRAFT BREW
ALLIANCE, INC., a Washington corporation ("Owner"), and PABST NORTHWEST BREWING
COMPANY, LLC, a Delaware limited liability company ("PBC"),
Owner and PBC have entered into an Option and Agreement of Purchase and Sale
dated January 8, 2016 (the "Option Agreement"), wherein Owner has granted to PBC
the sole and exclusive option to purchase the property described in Exhibit A
(the "Property"). Owner hereby grants to PBC an option to purchase the Property
and all associated assets upon the terms set forth in the Option Agreement.
The Term of the Option commenced on January 8, 2016, and will expire on December
31, 2018, if not exercised on or before such date.
This Memorandum is being executed and recorded in the Official Records of King
County, Washington, to give notice of the provisions of the Option Agreement and
will not be deemed or construed to define, limit, or modify the Option Agreement
in any manner.
Executed as of January 8, 2016.


OWNER:
 
 
CRAFT BREW ALLIANCE, INC.,
 
a Washington corporation
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
PBC:
 
 
 
PABST NORTHWEST BREWING COMPANY, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





EXHIBIT D, Page 2    



--------------------------------------------------------------------------------







STATE OF OREGON    )
) ss.
County of __________    )


This instrument was acknowledged before me on ___________, 20___, by
______________, as ______________ of ______________, a _________, on behalf of
said _________________.




 
 
 
Notary Public for Oregon





EXHIBIT D, Page 3
70050597.18

--------------------------------------------------------------------------------







A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.





State of California    }
County of __________    }


On January __, 2016, before me, _________________, a Notary Public for the State
of California, personally appeared ______________________ who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature:    _________________________        (Seal)


EXHIBIT D, Page 4
70050597.18